Title: To Benjamin Franklin from Jonathan Williams, Jr., 11 November 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir,
Nantes Nov. 11. 1777.
Your Favour of the 23d Octo. I did not receive ’till the day before yesterday owing I suppose to M. Montieu’s return to Paris. As to the Prizes I am very much afraid that we are on all hands deceived for while M. C was amused with the Idea of returning them to us orders were absolutely given to confiscate, and after that, when he was again amused with the Scheme of selling at public Sale and then reimbursing us the amount, orders were given to make a present of the whole to the English and the Captains are actualy about fitting their Vessells to take the Sugar and Rum again on board; this may be reconciled to Policy perhaps, but I am sure it cannot be reconciled to common Honesty and I am afraid they have very little of that in any of their proceedings. As I write this without fear of Interception I speak my Sentiments thus freely and I cannot avoid saying that I have so little Confidence in anything that has been hitherto promised that I do not feel an expectation of ever getting anything.

I have informed you in my Letter to Mr. Dean to day of the Difficulties we have now encounter with which is another proof of the little weight we have with the government here. I beg Sir you will tell me whether there is a prospect of my getting my advances repaid, this is as much as I can now indulge an expectation of. I am ever with the greatest Respect and affection Your dutifull Kinsman
J Williams J
I must in justice to Capt Nicholson express my Satisfaction in his Conduct and prudence since we have had to do with each other.

 
Addressed: Doctor Franklin LLD / Passy.
